Exhibit 16.1 6 EAST 43rd STREET NEW YORK. NY 10017-4650 PHONE: 212.682.1600 FAX: 212.682.1661 WWW.AMPER.COM August 17, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Footstar Inc.’s statements included under Item 4.01 on its Form 8-K filed on August 17, 2010, and agree with such statements concerning our firm. /s/ Amper, Politziner & Mattia, LLP NEW JERSEY: BRIDGEWATER | EDISON | HACKENSACK | PRINCETON | WALL NEW YORK: NEW YORK | WESTCHESTER PENNSYLVANIA: PHILADELPHIA
